PEE CUEIAM:
Original proceeding. Petitioner, an inmate of the Montana State Prison, appearing pro se, in his petition seeks the assistance of this court to secure a speedy trial upon a Justice Court complaint now pending in Flathead County, and by virtue of which a detainer has been filed at the prison.
Petitioner alleges that he has contacted by letter the county attorney of Flathead County requesting such relief and though a reasonable time has elapsed he has had no reply.
*595Petitioner is entitled to a speedy trial under section 16 of Article III of the Montana Constitution, but he has not properly applied for it. Section 94-701-1, R.C.M.1947, provides:
“When it is necessary to have a person imprisoned in the state prison brought before any court, or a person imprisoned in a county jail brought before a court sitting in another county, an order for that purpose may be made by the court, and executed by the sheriff of the county where it is made.”
Petitioner should petition the district court, setting forth the facts with respect to the charge pending against him and request a speedy trial thereof. That court has authority by virtue of section 94-701-1, supra, to order petitioner brought before the Justice Court for further proceedings. The county attorney has no authority in this respect and requests directed to him would be unavailing.
For these reasons the petition is denied and the proceeding is dismissed.